 Case 8:20-cv-00089-DOC-JDE Document 60-1 Filed 04/16/21 Page 1 of 3 Page ID #:488



 1   M. DANTON RICHARDSON (State Bar No. 141709)
     mdantonrichardson@yahoo.com
 2   LEO E. LUNDBERG, JR. (State Bar No. 125951)
     leo.law.55@gmail.com
 3
     LAW OFFICE OF M. DANTON RICHARDSON
 4   131 N. El Molino Ave., Suite 310
     Pasadena, CA 91101
 5   Attorneys for Plaintiff,
 6   LITTLE ORBIT LLC
                           UNITED STATES DISTRICT COURT
 7                         CENTRAL DISTRICT OF CALIFORNIA
 8
     LITTLE ORBIT LLC, a California Limited )   Case No.: 8:20-cv-00089-DOC-JDE
 9
     Liability Company,                     )
10                                          )   Judge:     Hon. David O. Carter
                   Plaintiff,               )
11                                          )   [PROPOSED] ORDER EXTENDING
12          vs.                             )   THE COURT’S JURISDICTION FOR
                                            )   AN ADDITIONAL SIXTY (60) DAYS
13   DESCENDENT STUDIOS INC., a Texas )         FOR THE COURT TO HEAR
     corporation, and ERIC PETERSON, an     )   DESCENDENT’S MOTION TO
14   individual,                            )   ENFORCE THE BINDING
15                                          )   SETTLEMENT TERMS SHEET
                   Defendants.              )
16                                          )
17
     ___________________________________ )
                                            )
18   DESCENDENT STUDIOS INC., a Texas )
     corporation,                           )
19                                          )
20                 Counterclaimant,         )
                                            )
21          vs.                             )
                                            )
22
     LITTLE ORBIT LLC, a California Limited )
23   Liability Company,                     )
                                            )
24                 Counter Defendant.       )
25                                          )
     ___________________________________ )
26

27

28
                                                 1
                                                                  [PROPOSED] ORDER EXTENDING COURT’S
                                                               JURISDICTION AN ADDITIONAL THIRTY DAYS
                                                                     CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 60-1 Filed 04/16/21 Page 2 of 3 Page ID #:489



 1

 2   Comes now before the Court the stipulation of Plaintiff/Counter-Defendant Little Orbit LLC
 3   (“Little Orbit”), and Defendant/Counterclaimant Descendent Studios Inc. (“Descendent”) and
 4   Defendant Eric Peterson, by and through their counsel, stipulating to and jointly requesting the
 5   Court to extend its earlier Order and retain jurisdiction for an additional sixty (60) days.
 6   Defendants respectfully request an additional sixty days for Descendent to submit a Motion to
 7   Enforce the Binding Settlement Terms Sheet and to have it heard by the Court. After considering
 8   the stipulation of the parties, the Court finds good cause to extend the Court’s jurisdiction for an
 9   additional sixty (60) days and hereby so orders.
10

11          IT IS SO ORDERED:
12

13

14   _____________________              ___________________________________
15   DATED                              HONORABLE DAVID O. CARTER
                                        UNITED STATES DISTRICT COURT JUDGE
16

17

18

19
20

21

22

23

24

25

26

27

28
                                                        2
                                                                         [PROPOSED] ORDER EXTENDING COURT’S
                                                                      JURISDICTION AN ADDITIONAL THIRTY DAYS
                                                                            CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 60-1 Filed 04/16/21 Page 3 of 3 Page ID #:490



 1                                      CERTIFICATE OF SERVICE

 2         I, the undersigned, certify and declare that I am over the age of 18 years, employed in the
     County of Los Angeles, State of California, and am not a party to the above-entitled action.
 3
     On April 16, 2021, I filed a copy of the following document(s):
 4
           [PROPOSED] ORDER EXTENDING THE COURT’S JURISDICTION FOR AN
 5         ADDITIONAL SIXTY (60) DAYS FOR THE COURT TO HEAR
 6         DESCENDENT’S MOTION TO ENFORCE THE BINDING SETTLEMENT
           TERMS SHEET
 7
     By electronically filing with the Clerk of the Court using the CM/ECF system which will send
 8
     notification of such filing to the following:
 9
           M. Danton Richardson
10         Leo E. Lundberg, Jr.
11         LAW OFFICE OF M. DANTON RICHARDSON
           131 N. El Molino Ave., Suite 310
12         Pasadena, CA 91101
           E-mail: mdantonrichardson@yahoo.com
13
                   leo.law.55@gmail.com
14         Counsel for Plaintiff
15         Michael C. Whitticar; VSB No. 32968
16         NOVA IP Law, PLLC
           7420 Heritage Village Plaza, Suite 101
17         Gainesville, VA 20155
           Tel: 571-386-2980
18
           Fax: 855-295-0740
19         Email: mikew@novaiplaw.com
           Counsel for Defendants
20

21         NADA I. SHAMONKI (SBN 205359)
           MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
22         2029 Century Park East, Suite 3100
           Los Angeles, CA 90067
23
           Telephone: (310) 586-3200
24         Facsimile: (310) 586-3202
           Email: nshamonki@mintz.com
25         Counsel for Defendants
26
     Executed on April 16, 2021, at Los Angeles, California. I hereby certify that I am employed in
27   the office of a member of the Bar of this Court at whose direction the service was made.
                                                            /s/ Diane Hashimoto
28
                                                            Diane Hashimoto
                                                     3
                                                                        [PROPOSED] ORDER EXTENDING COURT’S
                                                                     JURISDICTION AN ADDITIONAL THIRTY DAYS
                                                                           CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
